DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicants’ amendment filed June 17, 2022.   Claims 4, 5, 16, 17, 24 and 29 have been canceled without prejudice. Claims 1-3, 6-15, 18-23, 25-28 and 30-36 are pending with claims 2, 8, 14, 19 and 20 being previously withdrawn.  An action on the merits is as follows.	
Objections to claims 1, 5, 17, 24-27, 29 and 33-35 have been withdrawn.
Rejections of claims 1-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph have been withdrawn.
Rejections of claims 4, 5, 13, 15, 18 and 21 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been withdrawn.	
Applicants’ arguments with respect to claims have been considered and are addressed below.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 9-12, 22, 23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes limitations pertaining to “the signal”.  However the claim previously describes at least one signal.  It is unclear whether applicants intend to reference the at least one signal, or further limit the at least one signal to a single signal.  For examining purposes, these limitations are interpreted as pertaining to “the at least one signal”.
Claims 10-12 are directed to a “method according to claim 4/5”.  However claims 4 and 5 have been canceled by applicant.  It is unclear whether these claims are intended to depend from independent claim 1, or a different claim.  For examining purposes, these claims are interpreted as being directed to a “method according to claim 1”.  
Claim 22 is directed to a “system according to claim 16”.  However claim 16 has been canceled by applicant.  It is unclear whether this claims is intended to depend from independent claim 13, or a different claim.  For examining purposes, this claim is interpreted as being directed to a “system according to claim 13”.  
Claims 23, 26 and 27 include limitations pertaining to “the sound signal”.  However the claim(s) previously describe at least one sound signal.  It is unclear whether applicants intend to reference the at least one sound signal, or further limit the at least one sound signal to a single sound signal.  For examining purposes, these limitations are interpreted as pertaining to “the at least one sound signal”.
Claims 3, 6, 7, 9 and 25 depend from at least claims 1 or 23 and therefore inherit all claimed limitations.  These claims do not correct the deficiencies of claims 1 or 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 6, 9-13, 15, 18, 21, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 8,893,858 B2) in view of Bolch et al. (US 6,364,066 B1).
Claims 1 and 13: Shi et al. discloses a method and system for detection of an elevator cab/elevator including an elevator cab operating abnormally (column 3 lines 52-55), where “operating abnormally” is a malfunction in an elevator cab (column 3 lines 15-19) and includes a controller (processor in safety alarm system) (column 10 lines 12-14), a sensor (noise sensor) (column 1 lines 57-59) and a server as a remote monitoring system (110) (column 6 lines 24-30).  A signal (sound wave) inside an elevator cab is captured by the sensor (microphone), and inputted/received and processed by the controller (column 5 lines 37-44) and transmitted to a server as a transmitted signal, where the server processes said signal (column 6 lines 24-30) to detect the malfunction on the elevator cab (column 4 lines 4-10).  The sensor is disclosed as a microphone (column 5 lines 37-40), where microphones are capable of sensing sound caused by a person’s breath, as is recognized in the art.  Therefore the microphone is considered a breath detection sensor.  This reference fails to disclose the server to detect a presence of a trapped passenger in the elevator cab in response to the breath detection sensor.
However Bolch et al. teaches a method and system for detection of a malfunction in an elevator cab, where presence of a trapped passenger in an elevator cab is detected in response to a distress call from a passenger communication signal/system (40) (column 3 lines 3-5).  The passenger communication system (40) includes audio two-way communication (column 2 lines 57-60), which requires a microphone, as is recognized in the art.  Therefore a presence of a trapped passenger in the elevator cab is detected in response to the microphone.
Given the teachings of Bolch et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. with providing the server to detect a presence of a trapped passenger.  Doing so would “allow the rescue of trapped passengers from a remote location” as taught in Bolch et al. (column 1 lines 46-47), thereby preventing the need for “an experienced maintenance personnel to be sent to the location” “at a non-office hour” (column 1 lines 47-55) in case of a false passenger detection.
Claims 3 and 15: Shi et al. modified by Bolch et al. discloses a method and system where the sensor includes a microphone, as stated above.
Claims 6 and 18: Shi et al. modified by Bolch et al. discloses a method and system as stated above, where the server is disclosed in Shi et al. to be in communication with the elevator cab (column 6 lines 24-26) via an internet connection (network 130), as shown in Fig. 1.
Claim 9: Shi et al. modified by Bolch et al. discloses a method where an elevator malfunction is identified by the server by processing a sound captured by the microphone, as stated above. 
Claim 10: Shi et al. modified by Bolch et al. discloses a method where an elevator malfunction is identified by the server by processing a sound captured by the microphone caused by a person’s breath, as stated above. Therefore the elevator malfunction is identified by the server by processing a breath detection signal captured by the breath detection signal.
Claim 11: Shi et al. modified by Bolch et al. discloses a method as stated above, where if it is determined that a passenger is trapped in the elevator, the server connects the elevator cab to an end user system (remote control station 44), as shown in Bolch et al. (column 3 lines 9-11)
Claim 12: Shi et al. modified by Bolch et al. discloses a method as stated above, where if it is determined that a passenger is trapped in the elevator, a notification is sent to a technician device included in a remote control station (44) (column 3 lines 3-5) to inform a technician (maintenance worker) of the trapped passenger, as shown in Bolch et al. (column 2 lines 15-17).  The notification can be sent to a mobile phone service provider as phone or text messages (column 6 lines 30-34), and therefore to a mobile phone.  The technician device then includes a phone.
Claim 21: Shi et al. modified by Bolch et al. discloses a system where the sensor is a microphone, as stated above.  Said sensor is further disclosed in Shi et al. to be a MEMS sensor (column 3 lines 6-12).
Claims 23 and 28: Shi et al. discloses a method and system for detection of an elevator cab operating abnormally (column 3 lines 52-55), where “operating abnormally” is a malfunction in an elevator cab/elevator including an elevator cab (column 3 lines 15-19) and includes a controller (processor in safety alarm system) (column 10 lines 12-14), a microphone (column 1 line 65 through column 2 line 1) and a server as a remote monitoring system (110) (column 6 lines 24-30).  A sound signal (sound wave) inside an elevator cab is captured by the microphone, is inputted/received and processed by the controller (column 5 lines 37-44) and transmitted to a server as a transmitted signal, where the server processes said signal (column 6 lines 24-30) to detect the malfunction on the elevator cab (column 4 lines 4-10).  The sound signal is collected inside the elevator cab (column 5 lines 37-38), and therefore is determined by the controller, that the sound signal received by the microphone originated from the elevator cab.  The sensor is disclosed as a microphone (column 5 lines 37-40), where microphones are capable of sensing sound caused by a person’s breath, as is recognized in the art.  Therefore the microphone is considered a breath detection sensor.  This reference fails to disclose the server to detect a presence of a trapped passenger in the elevator cab in response to the breath detection sensor.
However Bolch et al. teaches a method and system for detection of a malfunction in an elevator cab, where presence of a trapped passenger in an elevator cab is detected in response to a distress call from a passenger communication signal/system (40) (column 3 lines 3-5).  The passenger communication system (40) includes audio two-way communication (column 2 lines 57-60), which requires a microphone, as is recognized in the art.  Therefore a presence of a trapped passenger in the elevator cab is detected in response to the microphone.
Given the teachings of Bolch et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. with providing the server to detect a presence of a trapped passenger.  Doing so would “allow the rescue of trapped passengers from a remote location” as taught in Bolch et al. (column 1 lines 46-47), thereby preventing the need for “an experienced maintenance personnel to be sent to the location” “at a non-office hour” (column 1 lines 47-55) in case of a false passenger detection.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 8,893,858 B2) modified by Bolch et al. (US 6,364,066 B1) as applied to claims above, further in view of Altenburger (US 10,703,607 B2).
Claim 7: Shi et al. modified by Bolch et al. discloses a method as stated above, where the server includes a processor, as is recognized in the art.  These references fail to disclose the server to include a machine learning system and a smart decision service.
However Altenburger teaches a method for an elevator, where automatic learning is performed by the system to determine an occupancy profile and adjust operation of the elevator system according to said profile and based on time of day and day of week (column 9 lines 12-25).  Therefore a machine learning system and a smart decision service are used.
Given the teachings of Altenburger, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. as modified by Bolch et al. with providing the server to include a machine learning system and a smart decision service.  Doing so allow operational adjustments to be made based on the flow of traffic during peak times of operation, as taught in Altenburger (column 9 lines 37-40).
Claims 22 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 8,893,858 B2) modified by Bolch et al. (US 6,364,066 B1) as applied to claims above, further in view of Finschi (US 9,045,314 B2).
Claim 22: Shi et al. modified by Bolch et al. discloses a system as stated above, but fails to disclose the breath sensor to comprise an ultrasonic sensor.
However Finschi teaches a system, where a sensor includes an ultrasonic sensor (column 13 lines 10-12).
Given the teachings of Finschi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. as modified by Bolch et al. with providing the breath sensor to comprise an ultrasonic sensor.  Doing so would allow measurements of distance between a passenger and the sensor “at an exemplary resolution of one millimeter” a taught in Finschi (column 13 lines 60-67), thereby allowing a determination of a number of passengers in the elevator car according to a number of different detected distances.
Claim 36: Shi et al. modified by Bolch et al. discloses a system where a breath detection sensor is used to determine presence of a passenger in an elevator car, as stated above.  These references fail to disclose the breath detection sensor to comprise a pressure sensor configured to determine pressure changes within the elevator cab to determine a presence of a breathing human or animal inside the elevator cab.
However Finschi teaches a system, where a sensor includes a microphone (column 13 lines 10-13) used to detect a sound pressure within an elevator system between 30 dB and 130 dB (column 14 lines 6-11).  Said microphone then is capable of determining pressure changes associated with a human whisper at 30 dB, as is recognized in the art.
Given the teachings of Finschi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. as modified by Bolch et al. with providing the breath detection sensor to comprise a pressure sensor configured to determine pressure changes within the elevator cab to determine a presence of a whispering human inside the elevator cab.  It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the breath detection sensor to be capable of determining pressure changes associated with a breathing human at 10 dB, since it has been held that a prima facie case of obviousness exists where claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same results.  In Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Doing so would allow the system to immediately recognize a trapped passenger after electronically detecting a malfunction in the elevator, thereby reducing a rescue wait time for the passenger.
 Claims 25, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 8,893,858 B2) modified by Bolch et al. (US 6,364,066 B1) as applied to claims above, further in view of Schuster et al. (US 8,540,057 B2).
Claims 25, 30 and 33: Shi et al. modified by Bolch et al. discloses a method as stated above, where a microphone is disclosed in Shi et al. to be positioned at a location such that it sensed noise from inside and outside the elevator cab (column 5 lines 27-31).  These references fail to disclose a first microphone positioned at a location inside the elevator cab and a second microphone positioned at a location outside the elevator cab, wherein the controller compares an amplitude of a sound signal received by the first microphone with amplitude of a sound signal received by the second microphone to determine if the sound signal has originated form the elevator cab.
However Schuster et al. teaches a method for detection of a malfunction item of maintenance information in an elevator cab (column 11 lines 37-39), where a noise level sensor is arranged in a housing of a device (column 1 lines 63-65) mounted on an exterior of elevator cab (car 20) (column 6 lines 24-25). Signals from the noise level sensor are compared by a controller with at least one reference noise level indicating noise level from a car interior, or exterior (in the shaft) to determine a noise level from car interior (column 11 lines 37-46). Therefore a first noise level sensor would be positioned at a location inside the elevator cab, along with a second noise level sensor positioned at a location outside the elevator cab, such that a sound signal is determined to have originated from the elevator cab.
Given the teachings of Schuster et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. as modified by Bolch et al. with providing a first microphone positioned at a location inside the elevator cab and a second microphone positioned at a location outside the elevator cab, wherein the controller compares an amplitude of a sound signal received by the first microphone with amplitude of a sound signal received by the second microphone to determine if the sound signal has originated form the elevator cab.  Doing so would allow a malfunction to be detected “from the car interior … from the car drive or … from the shaft” as taught in Schuster et al. (column 11 lines 37-40).
Claims 31 and 32: Shi et al. modified by Bolch et al. discloses a method as stated above, where a microphone is disclosed in Shi et al. to be positioned at a location such that it sensed noise from inside and outside the elevator cab (column 5 lines 27-31).  These references fail to disclose a first microphone positioned at a first location inside the elevator cab, a second microphone positioned at a second location inside the elevator cab, and a third microphone positioned at a third location outside the elevator cab.
However Schuster et al. teaches a method for detection of a malfunction item of maintenance information in an elevator cab (column 11 lines 37-39), where a noise level sensor is arranged in a housing of a device (column 1 lines 63-65) mounted on an exterior of elevator cab (car 20) (column 6 lines 24-25). Signals from the noise level sensor are compared by a controller with at least one reference noise level indicating noise level from a car interior, the door drive, or exterior (in the shaft) to determine a noise level from car interior or from a car exterior (shaft) (column 11 lines 37-46). Therefore a first noise level sensor would be positioned at a location inside the elevator cab, along with a second noise level sensor positioned proximate a door drive, and a third noise level sensor positioned at a location outside the elevator cab.
Given the teachings of Schuster et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed in Shi et al. as modified by Bolch et al. with providing a first microphone positioned at a first location inside the elevator cab, a second microphone positioned at a second location inside the elevator cab, and a third microphone positioned at a third location outside the elevator cab.  It has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.  Doing so would allow a malfunction to be detected “from the car interior … from the car drive or … from the shaft” as taught in Schuster et al. (column 11 lines 37-40).

Allowable Subject Matter
Claims 34 and 35 allowed.
Claims 26 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 26, 27, 34 and 35: The prior art does not teach nor suggest a method or system for detection of a malfunction in an elevator comprising one or more microphones and a server, where at least one sound signal captured by the one or more microphones is inputted/received by a controller, and determined that the at least one sound signal has originated from the elevator cab; and transmitting the sound signal to a server; the one or more microphones includes a first microphone positioned at a first location inside an elevator cab, and a second microphone positioned at a second location inside the elevator cab, where a difference in time of reception of a sound signal by the first and second microphones is compared to a range of time interval values, including all limitations of any intervening claims.  The combinations of the claimed limitations are novel and found to be allowable over prior art.  The cited references taken singly or in combination do not anticipate nor make obvious applicant's claimed invention.

Response to Arguments
Applicants’ arguments filed June 17, 2022 have been fully considered but they are not persuasive.  
Applicants state on page 13 of the response that “Applicant respectively disagrees that all microphones are ‘capable’ of operating as breath detection sensor”.  However the disclosure of Shi et al. does not support use of “all microphones”, only those which are used to sense sound signals (column 5 lines 37-44).  Depending on how close a sound source is to a microphone, an intensity of a generated sound received at the microphone changes, allowing signals generated proximate to the microphone to be sensed with greater amplitude. Further evidence can be seen for example in US 8,554,556 B2 (column 4 lines 20-26), US 2002/0009203 A1 (paragraph [0071]), and US 6,285,772 B1 (column 1 lines 36-43).  The closer a person’s mouth or nose is to a sound sensing microphone allows said microphone to be capable of sensing sounds caused from breathing that would otherwise not be sensed.  Therefore microphones like those described in Shi et al. are capable of sensing sound caused by a person’s breath.  It should be noted that the claims are silent as to a specific location within an elevator car a microphone should be, or a type of breathing that the microphone is to sense, e.g., relaxed breathing, heavy breathing, etc.  The combination of Shi et al. and Bolch et al. then properly render obvious applicants’ limitation as required by the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 30, 2022